Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Applicant’s arguments and amended claims filed December 2, 2021, with respect to claims 1 and 5-9 have been fully considered and are persuasive.  The rejection of claims 1 and 5-9 has been withdrawn. Therefore claims 1 and 5-9 are allowable.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach a question answering system with a rule where a longer question (as measured by characters, words or content words) results in a longer answer. The prior art therefore does not teach the limitation of independent claims 1, 7, 8, and 9 “the characteristic value of the answer sentence is a number of characters, a number of words, a number of content words, or a number of dependencies included in the answer sentence, and the characteristic value of the answer sentences increases as the detail level of the question sentence increases” in combination with all other features and elements of claims 1, 7, 8, and 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH V JOHNSON whose telephone number is (313)446-6616. The examiner can normally be reached 7-4:30 Mon-Thurs.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.V.J./Examiner, Art Unit 3715                                                               December 18, 2021                                                                                                                                         

/MALINA D. BLAISE/Primary Examiner, Art Unit 3715